Citation Nr: 0202735	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  99-11 660A	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for conjunctivitis.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife.



ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from June 1972 to July 1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from October 1998 (regarding the claim 
for a left knee disorder) and March 2000 (regarding the claim 
for conjunctivitis) rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The Board notes that at a December 2001 hearing before the 
Board, the veteran's representative appeared to request a 
reopening of the veteran's claim for an increased rating for 
a corneal scar in his right eye, previously service-connected 
by the RO and rated as noncompensable in March 2001.  The 
Board refers this matter to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained by the 
RO, and the veteran has been notified of the evidence 
necessary to substantiate his claims.

2.  The evidence does not show that the veteran currently 
suffers from conjunctivitis.

3.  The evidence does not show that the veteran currently 
suffers from a left knee disorder, and any left knee disorder 
that may be present is not shown to be causally or 
etiologically related to the veteran's service. 
CONCLUSIONS OF LAW

1.  Conjunctivitis was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-
32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.303, 3.304 (2001).

2.  A left knee disorder was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran brings claims for service connection for 
conjunctivitis and for a left knee disorder.  Specifically, 
he contends that he developed both of these disorders while 
in service and that he continues to have them today.

The Board initially notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance of Act of 
2000 (VCAA) became effective.  Pub. L. No. 106-475, 114 Stat. 
2096  (Nov. 9, 2000); see 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); see also 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.159).  This liberalizing 
law is applicable to the veteran's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  VA, however, is not required to provide assistance to 
a claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  The VCAA 
also includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and his representative, if 
any, of any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate his claims.  VA must also inform the claimant of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on the claimant's behalf.

The Board finds that although this law was enacted during the 
pendency of this appeal, there is no prejudice to the veteran 
in proceeding, as the requirements for the VCAA have already 
been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(when the Board addresses a matter not addressed by the RO, 
the Board must provide an adequate statement of reasons and 
bases as to why there is not prejudice to the veteran).  The 
Board observes that the veteran was provided adequate notice 
as to the evidence necessary to substantiate his claims, as 
well as the applicable laws and regulations, as indicated in 
October 1998, March 1999, March 2000 and March 2001 rating 
decisions, in June 1999 and April 2000 statements of the case 
and in a March 2001 supplemental statement of the case. 

The Board also finds that the RO made satisfactory efforts to 
ensure that all relevant evidence was associated with the 
claims file, in compliance with the VCAA's duty to assist.  
The Board notes that the claims file contains the relevant 
medical records, private provider treatment records and VA 
examination records.  The Board observes that the veteran was 
provided with a current VA joints examination, including x-
ray testing, in January 2001, and a VA eye examination in 
February 2001.  Further, the veteran was afforded hearings in 
June 2000 and December 2001.  There is no indication in the 
claims file that there are other relevant records that have 
not yet been obtained for this matter.  In addition, the 
Board notes that the RO sent several communications to the 
veteran, including letters in July 1998 and July 1999, 
encouraging him to provide evidence of continuity of 
treatment since service, as well as evidence of current 
disability.  The Board observes that in August 1999, the 
veteran submitted a statement noting that "VA law does not 
require continuity of treatment" for service connection and 
that in March 2001, he submitted a signed waiver of 
development form, indicating that he had no additional 
evidence to present on behalf of his claims.  Finally, in 
October 2001, the RO sent the veteran a letter stating that 
it had reviewed the claims file and found the case 
development compliant with the requirements of the VCAA.  As 
such, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and that 
no further development is required to comply with the duty to 
assist the veteran in obtaining the evidence pertinent to his 
claims.  

The Board observes that the claims file does not contain 
certain service medical records, namely the veteran's 
entrance and discharge examination reports.  The veteran also 
indicated in a November 1998 letter that he was not given a 
discharge examination.  As discussed later in this opinion, 
the Board finds that the relevant medical evidence in this 
case does not support a finding of current impairment with 
regard to either the veteran's conjunctivitis or left knee 
disorder claim.  As such, the Board finds that the absence of 
these records, which by their nature cannot provide evidence 
of current impairment, does not prejudice the adjudication of 
the veteran's claims.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).  For service connection, there 
should be: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease; and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden cannot be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

Generally, medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement of a service connection claim.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Where the 
question requires medical expertise, medical evidence is 
required.  Espiritu v. Derwinksi, 2 Vet. App. 492, 495 
(1992).
The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  See 
38 C.F.R. § 3.303(b) (2001).  If there is no evidence of a 
chronic condition during service or during an applicable 
presumption period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  Id.  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).  Certain chronic disabilities 
are presumed to have been incurred in service if manifested 
to a compensable degree within one year of discharge from 
service.  See 38 U.S.C.A. §§ 1101, 1112 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2001).   

Congress limits entitlement for service-connected disease or 
injury to cases where such incidents have resulted in a 
disability.  38 U.S.C.A. §§ 1110, 1131.  A service-connection 
claim must be accompanied by evidence that establishes that 
the claimant currently has the claimed disability.  Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  In the absence of 
proof of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

I. Entitlement to Service Connection for Conjunctivitis

The evidence for consideration in this claim includes the 
veteran's service medical records, social security records, a 
report from his private optometrist and a VA eye examination 
report.

The service medical records document several instances of eye 
treatment, mainly for the right eye.  A June 1977 hospital 
report listed the diagnosis of a small corneal abrasion in 
the veteran's right eye.  He followed up with an 
ophthalmology clinic visit a few days later, where the 
diagnosis was confirmed and he was treated with Neosporin and 
an eye patch.
In August 1977, the veteran underwent a periodic service 
examination.  On the report of medical history, he noted that 
he had no history of eye trouble.  The medical examination 
report also listed a normal finding for the eyes.

In April 1978, the veteran reported to the hospital 
complaining that paint had splattered into his left eye, 
causing burning and blurred vision for 30 minutes.  The 
physician diagnosed a left eye cornea laceration and 
prescribed Neosporin and an eye patch.  At a follow-up visit 
a few days later, it was noted that the veteran's tears 
seemed to "break up rapidly," so he was given  drops.

In August 1978, the veteran reported to the optometry clinic 
complaining of vision problems.  A report from a visit the 
next day noted an old right cornea injury.  

The veteran returned to the optometry clinic in December 
1978.  The report noted a one and a half-year history of eye 
infection, and that the eyes were painful and bloodshot.  The 
veteran stated that for the last two weeks, his eyes had been 
red, and tearing while driving.  The physician noted a right 
eye corneal scar and diagnosed blepharitis.   

In early September 1979, the veteran reported to the 
outpatient clinic with a one-week history of right eye 
problems, complaining of pain when he awoke that he had 
treated with drops.  The physician noted a bloodshot eye, 
with conjunctive blood vessels and a crusted eyelid, 
diagnosed bacterial conjunctivitis and prescribed 
sulfacetamide treatment.  

In mid-September 1979, the veteran returned to the outpatient 
clinic with the same problem.  The physician observed 
injected vessels, as well as a red cornea and conjunctiva, 
and diagnosed a right corneal abrasion, with a possible 
foreign body in the cornea and red conjunctiva with injected 
vessels.  The same day, the veteran was referred to an 
optometrist for an eye examination and to rule out the 
possibility of a foreign body.  The optometrist observed 
conjunctival injection and a slight corneal streak of 
opacification noted as possible dendritis, and assessed 
symptomatology of bacterial conjunctivitis.  He referred the 
veteran to an ophthalmologist to rule out herpes simplex.  At 
the ophthalmologist's examination (held the same day), the 
eye was observed to be strongly irritated, but with an intact 
corneal surface and no signs of herpes.  It was noted that in 
deeper parts of the cornea, there was a delicate turbidity 
that could indicate a former injury, but no indications of 
herpes.  The ophthalmologist recommended continued antibiotic 
treatment with new medication, and follow-up with x-ray 
evaluation if there was no improvement.

In early October 1979, the veteran returned to the optometry 
clinic complaining of a right eye cold sore, as well as for a 
return visit for the September problem.  The optometrist 
observed slight conjunctival injection, with edema of the 
semilunar fold.  He assessed mild resolving conjunctivitis 
and referred the veteran back to the ophthalmology clinic.  

In mid-October 1979, the veteran presented at the 
ophthalmology clinic, where the ophthalmologist noted that 
the right eye chamber was clear (except for an old stromal 
corneal scar) and diagnosed resolving conjunctivitis.  He 
prescribed new medication and reevaluation in five to seven 
days.  

Upon the veteran's return to the optometry clinic in late 
October 1979, the optometrist noted that the conjunctivitis 
had resolved, but that the semilunar fold was still 
edematous.  He recommended a return visit in a week if the 
condition was unresolved, but the records do not note another 
visit.

The veteran also provided a variety of post-service Social 
Security records in support of his claim.  Although these 
records document the veteran's treatment for a variety of 
medical conditions, the Board notes that they contain no 
reports of complaints, symptomatology, diagnosis or treatment 
of conjunctivitis.  

In May 2000, the veteran submitted a letter from Dr. L., his 
private optometrist.  Dr. L. noted that in May 1999, he gave 
the veteran a complete eye examination, but did not review 
any service medical records.  He noted that he observed a 
corneal scar in the right eye, apparently caused by a foreign 
body that was projected or pushed through the cornea, but 
that he saw no evidence of residual foreign body.  Dr. L. did 
not document any complaints, symptomatology, diagnosis or 
treatment of conjunctivitis, and specifically stated that the 
eyes were healthy.

In February 2001, the veteran was afforded a VA eye 
examination, conducted by an ophthalmologist.  The examiner 
noted that the pupillary examination was normal, extraocular 
movements were full and confrontational visual fields were 
normal.  He documented that slit-lamp examination revealed a 
scar on the right cornea.  He observed that anterior segment 
examination of the left eye was normal, while posterior 
segment examination for both eyes was normal.  The examiner 
did not note any complaints, symptomatology, diagnosis or 
treatment of conjunctivitis.

The Board acknowledges that in support of his claim, the 
veteran submitted several statements and gave hearing 
testimony that he regularly suffers from conjunctivitis or a 
similar eye problem that results in red, irritated eyes that 
often crust together, in the right eye more than the left, 
and that he relieves this condition with the use of Visine.  
He has stated that his private physician has offered to give 
him a prescription, but that the physician indicated that the 
Visine would handle the problem in a more cost-effective 
manner.  The Board notes that the veteran's wife has attested 
to her observations of this problem as well.  The Board 
finds, however, that the lay statements of the veteran and 
his wife cannot suffice as medical evidence of continuous 
treatment or a current diagnosis of conjunctivitis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The Board finds that although the evidence indicates some 
treatment of a form of conjunctivitis during service, there 
is no relevant medical evidence in the claims file to support 
a finding that the veteran underwent continuous treatment for 
conjunctivitis after service, or that he suffers from chronic 
conjunctivitis.  The Board further observes that during both 
recent private (May 1999) and VA (February 2001) eye 
examinations, neither physician reported any evidence of 
conjunctivitis, including complaints, symptomatology, 
diagnosis or treatment of the same.  The Board therefore 
finds that, absent these necessary findings, the veteran 
cannot be service-connected for conjunctivitis under the law.  
The Board also observes that in recent claims file 
documentation, the veteran and his representative have 
asserted that his right eye conjunctivitis is a disorder 
secondary to his service-connected right eye corneal scar.  
The Board finds, however, that absent a credible finding of 
current conjunctivitis, evaluation of this theory of 
entitlement is not warranted at this time. 

II. Entitlement to Service Connection for a Left Knee 
Disorder

The evidence for consideration in this matter includes the 
veteran's service medical records, social security records 
(including private treatment notes) and a VA joints 
examination report.  

An April 1975 service medical record notes screening of the 
veteran for a physical fitness study.  Findings included a 
full active range of motion for his extremities.

An August 1976 service medical record noted the veteran's 
complaints of pain in his left leg under the knee, occurring 
in the morning and after extensive walking.  Clinical 
findings included no edema or redness and a full range of 
motion without pain.  The report listed an assessment of a 
possible tendon problem, and referral to the hospital 
dispensary for evaluation.  No follow-up visit, however, was 
noted in the veteran's service medical records.

In August 1977, the veteran underwent a periodic service 
examination.  On the medical history report, he noted that he 
had no history of swollen or painful joints, broken bones, a 
"trick" or locked knee, or bone, joint or other deformity.  
The medical examination report also listed a normal finding 
for the lower extremities.

A late July 1978 service medical record noted that the 
veteran reported with a painful and swollen left knee, 
injured after he twisted the knee and subsequently fell on 
it.  He stated that the knee only hurt when he tried to 
stand, and that he had been taking Tylenol for the pain.  The 
physician noted clinical findings of soft tissue swelling, 
probable effusion, and that the location of the pain was 
present mainly in the posterior part of the knee.  The 
veteran was referred to the surgical clinic for further 
evaluation the same day, where the diagnosis was a sprained 
left knee.

In early August 1978, the veteran returned for follow-up on 
the left knee sprain.  The physician noted that swelling had 
decreased, there was full range of motion and no ligamentous 
weakness.  The assessment was listed as a ligament strain.

The veteran's social security records include treatment 
reports for his December 1990 left knee injury.  An April 
1991 work record noted the December 1990 injury and 
authorized treatment for it.  Records of Dr. S., an 
orthopedist, show that the veteran reported for visits from 
May through September 1991, with complaints of intermittent 
left knee pain and swelling.  Dr. S noted in the initial May 
1991 report that the veteran described his 1978 knee sprain 
in service, and stated that it had "gotten better" 
afterwards, and that he then had left knee pain again in the 
medial aspect in December 1990.  The May 1991 report noted 
the results of a December 1990 left knee x-ray examination, 
showing no findings of significant arthritis.  The May 1991 
report noted a diagnosis of a torn left medial meniscus.  A 
September 1991 record indicates that, after the condition 
remained unresolved, the veteran underwent outpatient 
arthroscopy to correct the torn medial meniscus.  In October 
1991, the veteran reported for two post-surgical knee 
evaluations, and Dr. S noted at the second visit that he 
doubted a need for further treatment.  

The social security records do note an October 1992 visit, 
where Dr. S saw the veteran for complaints of arthritic-type 
pain with stiffness, soreness and swelling in the left knee, 
and noted a clinical finding of simple trochlear 
patellofemoral chondromalacia, recommending increased pain 
medication and possible physical therapy for muscle 
strengthening.  

The remainder of the veteran's social security records note 
his attendance at a variety of medical examinations after 
October 1992 and through portions of 1999, but none of those 
reports document concurrent left knee pain or diagnosis of a 
concurrent left knee disorder.  A June 1998 independent 
medical evaluation included a clinical examination of the 
lower extremities, with notes of 0 to 1+ edema on the left 
side.  A January 1999 office visit notation (for a back 
problem) indicated that upon evaluation, the veteran was not 
limping and was walking pain free.  Further, none of the 
social security records reports comments relating the left 
knee sprain in service to the 1990 injury.

In January 2001, the veteran was afforded a VA joints 
examination with x-ray evaluation.  It was noted that the 
claims file was available for review.  The veteran reported 
the history of the left knee sprain in service, and stated 
that he has an aching in his knee that occurs only with 
weather changes, commenting that this is a rare occurrence.  
He stated that he takes no medication for his knee and uses 
no devices for it.  The examiner noted that the veteran 
specifically denied pain in the knee, as well as swelling or 
locking.  It was also noted that in 1990, the veteran 
underwent surgical repair of the left lateral medial 
meniscus, after an incident where his wife slipped and fell 
on him, causing him to fall onto his knee.  Upon clinical 
review, the examiner found: (1) the knee had no effusion, 
warmth or erythema; (2) a negative patellar compression test; 
(3) a negative drawer's sign; (4) no medial or lateral 
collateral ligament instability; (5) a negative McMurray's 
test; (6) knee strength measured at 5/5; and (7) on range of 
motion, there was extension to 0 degrees and flexion to 130 
degrees without pain, weakness or fatigue.  Concurrent x-ray 
findings for the left knee documented a well preserved joint 
space and no significant effusion.  The examiner diagnosed 
status-post left knee lateral meniscus repair, not related to 
the "service-connected" knee injury, and remarked that the 
there was no sequelae from the knee injury in service.

The Board acknowledges that in support of his claim, the 
veteran provided statements and gave hearing testimony 
concerning occasional bouts of left knee pain.  The Board 
also notes that at his June 2000 hearing, the veteran stated 
that he underwent no treatment after service from 1983 until 
the December 1990 injury.

The Board observes that the record reflects that the veteran 
suffered a sprain during service, and that the veteran's 
social security records note surgical treatment of the knee 
after service after a separate incident in December 1990.  
The findings of the January 2001 VA joints examination, 
however, indicate that the veteran suffers no current left 
knee disability related to his service.  The Board observes 
that the VA examiner noted no residuals of the knee sprain in 
service.  The Board also notes that that the veteran stated 
that any knee pain he has is occasional, even classifying it 
as rare during the VA examination.  

III. Conclusion

The Board has considered the benefit of the doubt rule.  
However, as the preponderance of the evidence is against a 
finding that the veteran suffers from current conjunctivitis 
or a current left knee disorder related to service, the 
evidence is not in equipoise, and there is no basis to apply 
the benefit of the doubt rule.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the 
veteran's claims cannot be service-connected under the law.


ORDER

Entitlement to service connection for conjunctivitis is 
denied.

Entitlement to service connection for a left knee disorder is 
denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

